         Case 1:21-cv-01295-JPO-SLC Document 9 Filed 03/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JAMES MANN,

                              Plaintiff,
                                                        CIVIL ACTION NO.: 21 Civ. 1295 (JPO) (SLC)
         -v-
                                                                  ORDER TO INITIATE DEFAULT
                                                                        PROCEEDINGS
VALUE CARE RX INC., et al.,

                              Defendants.


SARAH L. CAVE, United States Magistrate Judge:

         On February 16, 2021, this action was referred to the undersigned for general pretrial

management. (ECF No. 5). The Complaint in this action was served on Defendants Archana

Annamaneni, Hareen Karra and Value Care RX Inc. (d/b/a Rite Care RX Inc.) (collectively

“Defendants”) between February 22, 2021, and February 24, 2021, with Defendants’ Answers

due no later than March 17, 2021. (ECF Nos. 6–8). No Answers having been filed on the docket,

Plaintiff is hereby ORDERED to request a Certificate of Default from the Clerk of Court by Friday,

April 2, 2021, and to file a Motion for Default Judgment in accordance with the Individual

Practices of the Honorable J. Paul Oetken, Rule 55 of the Federal Rules of Civil Procedure, and

S.D.N.Y. Local Rule 55 by no later than Friday, April 16, 2021.


Dated:          New York, New York
                March 26, 2021

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
